Citation Nr: 0031217	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left and right shoulders, to include as 
secondary to service-connected right knee disability.

2.  Entitlement to service connection for right hip, right 
ankle, and back disabilities, to include as secondary to 
service-connected right knee disability.

3.  Entitlement to an increased evaluation for status post 
ligament repair, right knee, with degenerative arthritis, 
currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella

INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence relating degenerative joint 
disease of the right and left shoulders to an incident of 
active service.

3.  There is no medical evidence relating any right hip, 
right ankle, and back disabilities to an incident of active 
service.

4.  The veteran's status post ligament repair, right knee, 
with degenerative arthritis, is productive of pain, 
limitation of motion, and functional impairment.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right and left 
shoulders was not incurred in or related to the veteran's 
period of active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  Right hip, right ankle, and back disabilities were not 
incurred in or related to the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

3.  The criteria for an evaluation in excess of 30 percent 
for status post ligament repair, right knee, with 
degenerative arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5010 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2000).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection also may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, that condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a) (2000).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) 
required that the VA assist a veteran with the development of 
facts pertinent to a "well-grounded" claim for benefits, 
whereas the revised version of this statute contains no such 
requirement and instead requires more generally that the VA 
assist a veteran with the facts pertinent to his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the veteran than the prior 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is therefore 
applicable under Karnas.  In this case, the Board finds that 
the RO has fulfilled its duty to assist the veteran in the 
development of his claims.  Specifically, the RO has obtained 
service medical and VA clinical records, and has afforded the 
veteran timely and comprehensive VA examinations.  The RO 
also notified the veteran of the evidence necessary to 
successfully adjudicate his claims.

A. Left and Right Shoulders

The service medical records include a September 1964 entry in 
which examination of the left shoulder, including an x-ray, 
is unremarkable.  The service medical records contain no 
further complaints, findings, or diagnoses related to either 
shoulder.  During a VA examination in May 1993, the veteran 
complained of right shoulder pain on abduction and extension, 
only during cold weather.  He claimed that he dislocated this 
shoulder during boot camp.  The examiner found a full range 
of motion, with minimal crepitance on full extension, and no 
tenderness.  An x-ray revealed degenerative changes of the 
acromioclavicular joint.  The veteran was diagnosed with 
history of dislocation of right shoulder with possible 
residual minimal tendonitis or bursitis, plus degenerative 
arthritis in the acromioclavicular joint.

At a May 1995 VA examination, the veteran complained of pain 
and tenderness with use of the right shoulder.  He reported a 
history of dislocation of this shoulder, with correction by 
maneuvering.  The only objective finding was minimal 
tenderness over the right acromioclavicular joint and the x-
ray was negative.  The veteran was diagnosed with history of 
dislocation, right shoulder, mild degenerative arthritis, 
acromioclavicular joint.

During an October 1998 VA examination, the veteran claimed 
that he dislocated his left shoulder in boot camp.  The 
shoulder had bothered him for the past 10 years, worse during 
the most recent two years.  Any type of overhead work or 
lifting caused pain of the anterior shoulder joint region.  
The examiner observed that previous medical history referred 
to the right shoulder.  Objective findings included mild 
tenderness in the anterior subacromial space region.  Range 
of motion was measured as 110 degrees abduction and 120 
degrees forward flexion with pain on movement.  Rotation was 
full with some discomfort.  An x-ray showed mild 
acromioclavicular joint arthritis and early degenerative 
changes at the inferior margin of the glenohumeral joint.

At a VA examination in March 1999, the veteran reported 
problems with bilateral shoulders and elbows.  He related a 
history of dislocating his left shoulder and complained that 
it now caused some discomfort.  Physical examination recorded 
flexion to 120 degrees, abduction to 110 degrees, and 
rotation to 90 degrees, with some pain on movement.  The x-
ray report showed mild acromioclavicular joint arthritis and 
early degenerative joint disease of the glenohumeral joint.  
The x-ray of the right shoulder was normal.

VA outpatient records show that the veteran presented in 
August 1994 with complaints of right shoulder numbness for 
the past eight months.  Physical examination and x-ray of the 
cervical spine and right shoulder found no abnormalities.  
The veteran returned with the same complaint in November 1994 
and March 1995.  In November 1994, decreased shoulder flexion 
and extension were noted.  VA outpatient records from 1995 
through 1998 show that the veteran continued to be followed 
for shoulder pain and degenerative joint disease. 

In summary, the Board finds that the preponderance of the 
evidence is against a grant of service connection for either 
the right or the left shoulder.  The service medical records 
contain no documentation that the veteran sustained a right 
or left shoulder disability in service.  The one entry that 
referred to a normal left shoulder suggests that the veteran 
had a complaint or acute injury related to the left shoulder.  
This entry substantiates the veteran's claim that he injured 
a shoulder during boot camp.  The veteran has given 
conflicting information as to whether it was the right or 
left shoulder that he injured.  Regardless, the service 
medical records contain no finding of abnormality, and the 
evidence of record documents no shoulder disability until 
approximately 25 years following discharge from active 
service.  Moreover, no medical opinion has related the 
veteran's current bilateral shoulder degenerative joint 
disease to any incident of active service.

In addition, the record contains no evidence that relates the 
veteran's bilateral shoulder disability to his service-
connected right knee.  In short, although the veteran clearly 
suffers from a current bilateral shoulder disability, he has 
offered no evidence of its relationship to his period of 
active service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection and the benefit sought on appeal must be denied.

B. Right Ankle, Right Hip, and Back

The service medical records contain no complaints, findings, 
or diagnoses related to the right ankle, right hip, or back.  
Likewise, all VA clinical records and VA examinations of 
record contain essentially no complaints, findings, or 
diagnoses related to these claimed disabilities.  A VA 
examination of May 1993 observed no deformities or limitation 
of the spine.  A VA outpatient record from November 1994 
referred to complaints of generalized joint pain, but no 
objective findings were made.  During a VA examination in May 
1995, the veteran was able to perform tiptoe and heel walking 
and trunk bending without a problem.  There was no tenderness 
or pain in the thoracolumbar region.

Insomuch as the record contains no medical evidence of the 
claimed disabilities, the Board must find that the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Although the veteran may believe 
that his service-connected right knee has affected the 
functioning of his back, right knee, and right hip, he has 
presented no objective medical evidence in support of this 
belief.  Accordingly, the benefit sought on appeal must be 
denied.

II. Increased Rating

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

The record shows that the RO originally granted service 
connection for status post ligament repair, right knee, with 
severe degenerative arthritis, in a July 1994 rating decision 
and assigned a 20 percent evaluation effective from February 
1993.  This evaluation was subsequently increased to 30 
percent effective from June 1998.

During a VA examination in October 1998, the veteran 
complained that his right knee was constantly painful, worse 
with cold weather.  He could walk only a short distance and 
had constant grinding and popping with movement.  He wore 
TEDS hose for swelling and took occasional pain pills.  The 
examiner observed that the veteran walked with a limp.  
Moderate tenderness along the medial joint line and slight 
laxity of the medial collateral ligament were present.  There 
was marked crepitus and a click-like sensation with movement 
at the patellofemoral articulation.  Range of motion was from 
5 to 95 degrees.  The veteran could not squat and regain an 
erect position without right knee pain.  The x-ray showed 
narrowed joint spaces in all three compartments, with 
osteophyte formation of the femoral condyles, the margins of 
the tibial plateau, the margins of the patella, and in the 
posterior aspect.  The veteran was diagnosed with advanced 
degenerative joint disease of the right knee.

During a VA examination in March 1999, the veteran reported 
that he had right knee pain that increased if he stood longer 
than 5 or 10 minutes.  He claimed that he used pain 
medication and anti-inflammatories twice per day.  He had 
edema approximately twice per week and could walk, on 
average, from across the room to about one-half of a block.  
He had difficulty with stairs but could perform activities of 
daily living.  The veteran exhibited a normal and straight 
posture, and a slow gait, with a limp and the use of a cane.  
Flexion was from 5 to 95 degrees, with extension minus 5 
degrees.  There was moderate tenderness along the medial 
joint line and some crepitus, clicking, and laxity of the 
medial collateral ligament.  An x-ray showed narrowed joint 
spaces with osteophyte formations on the femoral condyle of 
the tibia plateau, in the margins of the patella, and in the 
posterior aspect.  The veteran was diagnosed with advanced 
degenerative joint disease of the right knee with severe 
impact on daily functioning.

The veteran's right knee disability has been assigned a 30 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  According to the rating 
schedule, traumatic arthritis is to be rated as degenerative 
arthritis and degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Code for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).

Diagnostic Code 5261 provides for a 30 percent evaluation 
when extension of the leg is limited to 20 degrees, a 40 
percent evaluation when extension is limited to 30 degrees, 
and a 50 percent evaluation when extension is limited to 45 
degrees.  In the alternative, Diagnostic Code 5260 assigns a 
30 percent evaluation when flexion is limited to 15 degrees.  
The rating schedule contemplates normal flexion of the knee 
at 140 degrees and extension at 0 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2000).

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2000) must also be considered.  The VA is 
required to consider whether an increased evaluation could be 
assigned on the basis of functional loss due to pain or 
weakness to the extent that any such symptoms are supported 
by adequate pathology.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  A separate rating need not be made for pain but the 
impact of pain must be considered in making a rating 
decision.  See VAOPGCPREC 9-98, Fed. Reg. 63 (1998); Spurgeon 
v. Brown, 10 Vet. App. 194,196 (1997).

Based upon the aforementioned evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's right knee disability.  
The Board observes that the VA examinations document the 
veteran's limitation of motion as 5 to 95 degrees.  Pursuant 
to Diagnostic Codes 5260 and 5261, this limitation of motion 
generally would not meet the criteria for a 30 percent 
evaluation.  In fact, according to the schedular criteria, 
the veteran would be assigned a noncompensable evaluation.  
However, the Board finds that the RO appropriately evaluated 
the veteran's functional loss of motion due to pain and 
properly assigned a 30 percent evaluation.

The Board has considered alternative Diagnostic Codes but 
finds that they do not afford the veteran a higher 
evaluation.  The veteran's knee has been found to exhibit 
only slight laxity and has not been characterized as 
ankylosis or nonunion of the tibia or fibula.  See Diagnostic 
Codes 5256, 5257, 5262.  Accordingly, the Board can find no 
basis under which to grant an evaluation in excess of 30 
percent and the benefit sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that his right 
knee disability has resulted in marked interference with 
employment or extended periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

Service connection for degenerative joint disease of the left 
and right shoulders is denied.

Service connection for right ankle, right hip, and back 
disabilities is denied.

An evaluation in excess of 30 percent for status post 
ligament repair, right knee, with degenerative arthritis, is 
denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
Board of Veterans' Appeals

 
- 10 -


- 1 -


